Citation Nr: 0026340	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash, lung 
disability, nervous disability, loss of upper teeth and 
headaches secondary to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
October 1968.

This matter arises from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In April 1993, the RO denied a claim of 
entitlement to service connection for PTSD.  In August 1994, 
the RO denied claims of entitlement to service connection for 
a skin rash, lung disability, nervous disability, loss of 
upper teeth and headaches secondary to exposure to Agent 
Orange.  The veteran appeal all denials.  In April 1996, the 
Board remanded all of the claims for additional development.

The claim for a skin condition secondary to exposure to Agent 
Orange is the subject of the REMAND portion of this opinion.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1988, the RO 
denied a claim by the appellant for entitlement to service 
connection for PTSD.

2.  The evidence received since the RO's May 1988 decision is 
evidence that was not previously of record, bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative of other evidence of record, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The veteran did not engage in combat.

4.  The appellant does not have PTSD attributable to military 
service or to any incident of active duty.

5.  Competent medical evidence of chronic headaches, and an 
etiological relationship or nexus between a lung disability, 
a nervous disability, and loss of upper teeth, and exposure 
to Agent Orange, has not been presented.


CONCLUSIONS OF LAW

1.  The RO's May 1988 decision, denying a claim of 
entitlement to service connection for PTSD, became final.  
38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's May 1988 decision denying the appellant's claim PTSD, 
and the claim for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1999); 38 C.F.R. § 3.156 (1999).

3.  PTSD was not incurred or aggravated by the appellant's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).

4.  The appellant's claims of entitlement to service 
connection for a lung disability, a nervous disability, loss 
of upper teeth and headaches, secondary to exposure to Agent 
Orange, or some other chemical agent, during service, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

In an unappealed decision, dated in May 1988, the RO denied a 
claim of entitlement to service connection for PTSD.  In 1993 
the veteran sought to reopen his claim.  In June 1993 the RO 
reopened the claim and denied it on the merits.  The veteran 
appealed, and in April 1996, the Board remanded the claim for 
additional development.  

Despite the RO's denial of this claim on the merits, the 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown , 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  First, 
VA must determine whether the evidence is new and material 
under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a) 
(1999), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins  analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107( a) (West 1991).  Finally, the third step 
of the Elkins analysis requires VA to evaluate the claim on 
the merits after ensuring that VA has fulfilled its duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that in order to reopen a claim, there 
must be new and material evidence presented or secured since 
the last determination denying the benefit sought.  See 
Elkins v. West, 12 Vet. App. at 213-214.  Accordingly, the 
Board must consider whether new and material evidence has 
been presented since the RO's May 1988 decision.

In this case, a review of the RO's May 1988 decision shows 
that the RO determined that the record did not contain 
competent medical evidence showing that the veteran had PTSD.

However, a review of the evidence received since the RO's May 
1988 decision shows that it includes 

As this evidence was not of record at the time of the 
December 1994 decision and it is not cumulative or redundant 
of evidence that was of record in December 1994, the Board 
finds that this evidence is "new."  The Board also finds it 
"material" in that it bears directly and substantially upon 
the specific matter under consideration and is so significant 
it must be considered in order to decide fairly the merits of 
the veteran's claim.  This evidence is significant because it 
indicates that the veteran may have PTSD due to his service.  
In light of Board's finding that new and material evidence 
has been presented, the veteran's claim of entitlement to 
service connection for PTSD is reopened, and the Board will 
proceed to step two of the Elkins analysis by determining 
whether the veteran's claim is well grounded.  

B.  Well-groundedness

To establish a well-grounded claim for service connection for 
PTSD, the record must include a medical diagnosis of PTSD 
(showing a current disability), lay evidence of an in-service 
stressor (showing service incurrence), and medical evidence 
of a nexus between the PTSD and the stressor (linking the 
current disability to service).  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  In this case, 
the record includes the veteran's contentions that he 
experienced stressors during his service sufficient to cause 
PTSD.  As noted previously, the post-service medical evidence 
includes several VA outpatient treatment reports, dated 
between 1995 and 1996, which show that the veteran was 
assessed or diagnosed with PTSD (often "by history").  Of 
particular note, a February 1995 VA outpatient treatment 
report which shows that the examiner stated that the veteran 
should be service-connected for PTSD (this report is 
discussed in greater detail, infra).  The criteria for a 
well-grounded service connection claim have therefore been 
met.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).   The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  
Accordingly, the Board will now analyze the veteran's claim 
on the merits.  

C.  Merits

In this case, the veteran argues that he has PTSD as a result 
of participation in combat.  Specifically, a review of the 
veteran's written statements, and the transcript from his 
hearing, held in February 1999, shows that the veteran 
asserts that he served as a guard with the 199th Light 
Infantry Brigade (LIB) for about the first four months of his 
tour in Vietnam.  In addition, he argues that he was 
transferred from the 199th LIB to the 554th Maintenance 
Company (554th MC) for the remainder of his one year in 
Vietnam.  During that time, he states that the 554th MC's 
base camp was often attacked, and that it was overrun twelve 
to thirteen times.  He asserts that he received the Combat 
Infantryman Badge.

A lay statement from C.H., received in April 1998, states 
that the veteran's symptoms include poor memory and 
flashbacks of Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran's service medical records include a separation 
examination report, dated in September 1968, which shows that 
the veteran's psyche was clinically evaluated as normal.  An 
accompanying report of medical history shows that he denied 
nervous trouble of any sort, depression or excessive worry, 
and frequent or terrifying nightmares.  A report, dated in 
June 1967, (about twelve days after the veteran's arrival in 
Vietnam, and approximately one year and three months prior to 
separation from service) indicates that the veteran was 
serving with the 554th MC, and that he was diagnosed with 
acute situational reaction, moderate.  The "stress" was 
listed as routine duty.  He was treated for two days, at 
which time he was considered treated and improved, with no 
impairment.  The remainder of the service medical records are 
silent as to complaints, treatment or a diagnosis involving 
an acquired psychiatric disorder.

Despite the indications of PTSD, discussed below, which are 
sufficient to well ground the claim, the Board finds that the 
evidence does not show that the veteran has PTSD.  In 
general, the Board notes that the post-service medical 
evidence includes VA psychiatric reports, dated in January 
1988, July 1991 and October 1996, VA outpatient treatment 
reports, dated between 1974 and 1997, reports associated with 
a decision of the Social Security Administration (SSA), dated 
in 1990, and records from private health care providers.  
These records show that the veteran's diagnoses include PTSD, 
schizophrenia, an adjustment disorder and a personality 
disorder.  Of particular note, in April 1996, the Board 
remanded the claim and requested the veteran be afforded a 
psychiatric examination by a board of two psychiatrists in 
order to determine whether or not the veteran has PTSD.  A 
review of the report from that examination, dated in October 
1996, shows that the examiners determined that the veteran's 
Axis I diagnosis was schizophrenia.  An Axis II diagnosis of 
mixed personality disorder was also provided.

The Board finds that the October 1996 VA examination report 
is highly probative evidence which shows that the veteran 
does not have PTSD.  In particular, this report shows that 
the veteran was not oriented as to time and place, and that 
he was unable to add two plus two.  He further stated that he 
was receiving messages from other planets, that he claimed to 
have regular auditory and visual hallucinations, and that he 
hears voices telling him to shoot his gun.  The examiners 
noted that he tended to give positive answers to all 
questions, and that they had some question as to the validity 
of his responses.  The examiners also noted that the veteran 
did not make systematic or logical references to his Vietnam 
experiences.  The examiners concluded that he had 
schizophrenia.  The Board further points out that the 
examiners' conclusions in the October 1996 VA examination 
report are consistent with the SSA's decision, dated in 
December 1990 (approximately), which shows that the SSA 
determined that the veteran was disabled due to 
schizophrenia, and that the date of onset was June 1989.  In 
addition, the following medical reports show that the veteran 
has been diagnosed with schizophrenia: 1) a VA hospital 
report, dated in May 1988; 2) a report from Shael S. Bronson, 
M.D., dated in November 1990; 3) a VA psychiatric examination 
report, dated in July 1991; 4) a report from Robert Griffin, 
M.D., dated in April 1998; and 5) a VA psychiatric 
evaluation, dated in January 1988.  The Board further points 
out that the diagnosis in the May 1988 VA hospital report was 
based on extensive observation (i.e., approximately three 
weeks).  Finally, the Board notes that a February 1988 VA 
hospital report, and a September 1990 VA outpatient treatment 
report, contain diagnoses of acquired psychiatric disorders 
other than PTSD.  Specifically, the veteran was diagnosed 
with an adjustment disorder with mixed emotional features, 
and a psychoses NOS (not otherwise specified), respectively.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have PTSD.

In reaching this decision, the Board has considered the 
notations of PTSD as found in several VA outpatient treatment 
reports, dated in 1996, as well as a VA outpatient treatment 
report containing concurrent diagnoses of PTSD and 
schizophrenia, dated in February 1993, and a diagnosis of 
"by history, PTSD" as found in a December 1996 report from 
the Forest Park Medical Center.  However, many of these 
notations show that the veteran was primarily seeking 
treatment for physical conditions, and none of the PTSD 
notations are accompanied by indicia of reliability, such as 
a reference to combat or other stressors, psychological 
testing, additional medical comment, or citation to clinical 
findings.  The probative value of many of these notations is 
minimal as they appear to be no more than a reiteration of 
lay history.  See McQueen v. West, 13 Vet. App. 237 (1999).  
Of particular note, a February 1995 VA outpatient treatment 
report states that the veteran has PTSD, and that he "should 
be service connected as patient is currently being treated 
for this condition at the psychiatric division at JB 
(Jefferson Barracks)."  However, this report indicates that 
the veteran was seeking treatment for sinus symptoms, and, as 
with the other notations of PTSD, this notation is 
unaccompanied by any other indicia of reliability.  The Board 
therefore finds that the probative value of the evidence 
indicating that the veteran has PTSD is outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD.  This evidence shows that the veteran has 
consistently been diagnosed with schizophrenia since 1988.  
As the preponderance of the evidence is against the claim 
that the veteran has PTSD, the veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for such a showing have not been met.  Accordingly, 
service connection for PTSD must be denied.

While the Board has considered the written and oral testimony 
of the veteran, as well as C.H.'s April 1998 statement, the 
Board points out that although the arguments and reported 
symptoms have been noted, the issue in this case ultimately 
rests upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis.  In such 
cases, lay persons untrained in the fields of medicine and 
psychiatry are not competent to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board has determined 
that service connection for PTSD is not warranted.  To that 
extent, the veteran's contentions are unsupported by 
persuasive evidence. 



II.  Agent Orange

The veteran argues that he has a lung disability, a nervous 
disability, headaches and loss of upper teeth secondary to 
exposure to Agent Orange (the claim for a skin condition is 
discussed in the REMAND portion of this decision). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the U.S. Court of Appeals for Veterans Claims 
(Court's) case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The initial question in this case is whether the veteran has 
presented well grounded claims for service connection.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claims must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

The Board initially notes that the veteran has filed a number 
of Agent Orange claims over the years.  Specifically, in an 
unappealed decision, dated in June 1982, the RO denied a 
claim of entitlement to service connection for a skin 
condition.  The RO's decision became final.  38 U.S.C.A. 
§ 7105(c).  In November 1989, the veteran filed a claim for a 
skin condition, a nervous condition, and loss of upper teeth 
secondary to exposure to Agent Orange.  In September 1991, he 
filed a claim for a lung condition, and residuals of 
pneumonia, secondary to exposure to Agent Orange.  Also in 
September 1991, the RO denied claims of entitlement to 
service connection for residuals of pneumonia (on a basis 
other than exposure to Agent Orange), and (otherwise 
unspecified) "residuals of exposure to Agent Orange."   The 
veteran appealed only the issue of residuals of pneumonia (on 
a basis other than exposure to Agent Orange), and the RO's 
denial of the claim for "residuals of exposure to Agent 
Orange" became final.  Id.  In April 1992, the Board denied 
the claim for residuals of pneumonia (on a basis other than 
exposure to Agent Orange).  The Board's decision was final.  
38 U.S.C.A. § 7104(a).  In August 1994, the RO denied claims 
of entitlement to service connection for a skin rash, a 
nervous condition, a lung condition, headaches, and loss of 
upper teeth, with all claims secondary to exposure to Agent 
Orange.  The veteran appealed all of the RO's August 1994 
denials.  Notwithstanding the aforementioned final decisions 
pertaining to the veteran's Agent Orange claims, the Board 
has determined that the claims for a skin rash, a nervous 
condition, a lung condition, headaches, and loss of upper 
teeth, with all claims secondary to exposure to Agent Orange, 
are sufficiently distinct from the final decisions such that 
they may be adjudicated without a new and material analysis.  
See 38 C.F.R. § 3.156.

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that in the absence of the presence of a disease listed in 38 
C.F.R. § 3.309(e), a veteran is not entitled to a presumption 
of Agent Orange exposure.  In this case, the veteran is not 
shown to have a disease listed in 38 C.F.R. § 3.309(e), and 
his exposure to Agent Orange has not been verified.  However, 
for the purposes of this opinion, the Board has noted the 
veteran's service in Vietnam, and will assume arguendo that 
the veteran was exposed to Agent Orange or some other 
herbicide during his service.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  The Board finds that as no competent 
medical evidence has been submitted showing that the veteran 
has chronic headaches, the claim must be denied as not well 
grounded on any basis, to include a secondary to exposure to 
Agent Orange.  

The claims that the veteran has a lung disability and a 
nervous disability, and upper tooth loss, secondary to 
exposure to Agent Orange or some other herbicide during his 
service are not well grounded.  The Board first notes that it 
does not appear that the veteran is claiming any disease 
which is recognized as attributable to Agent Orange under the 
applicable regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  
In this regard, the Board further notes that the record does 
not contain a diagnosis of any such "presumptive" disease.  
See id.  Furthermore, the Secretary of Veterans Affairs, 
based on research from the National Academy of Sciences, has 
recently determined that a presumption of service connection 
based on herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  62 Fed. Reg. 59232-59243 
(Nov. 11, 1999).  Given the foregoing, as a matter of law, 
the veteran cannot receive the benefit of a rebuttable 
presumption that he has a lung disability, a nervous 
disability, or loss of upper teeth, which is attributable to 
Agent Orange under the applicable regulations.  Id.  To the 
extent the law is dispositive of an issue on appeal, the 
claims lack legal merit.  See Sabonis v. Brown, 6 Vet. App. 
427, 430 (1994).   

Second, with regard to the claims for lung and nervous 
disabilities, the medical evidence includes VA examination, 
hospital and outpatient treatment reports, as well as non-VA 
reports, collectively dated between 1974 and 1998.  With 
regard to the claim for a lung disability, these records show 
that the veteran has been diagnosed with conditions that 
include chronic obstructive pulmonary disease (COPD), 
rhinitis, sinusitis, bronchitis and a "minimal restrictive 
ventilatory defect."  The medical records are also 
remarkable for notations showing a long history of smoking.  
See e.g., VA outpatient treatment report, dated in March 1996 
(noting a smoking history of one pack-per-day for 30 years).  
With regard to the claim for a nervous condition, these 
records show that the veteran has been diagnosed with various 
psychiatric disorders (the veteran's psychiatric diagnoses 
are discussed in detail in part I, supra).  Furthermore, a 
lay statement from C.H., received in April 1998, states that 
the veteran's symptoms include poor memory and flashbacks of 
Vietnam.  However, as none of the medical evidence in the 
record shows that the veteran currently has a lung 
disability, or a nervous disability, that is related to his 
service, it is axiomatic that entitlement to service 
connection cannot be established under Combee, supra.  
Accordingly, the veteran's claims for a lung disability, and 
a nervous disability, secondary to exposure to Agent Orange, 
or some other herbicide, during service must be denied as not 
well grounded.

With regard to the claim for upper tooth loss, the Board 
notes during the pendency of this appeal, VA regulations 
regarding service connection for dental disorders were 
revised, effective June 8, 1999.  64 Fed.Reg. 30392 (June 8, 
1999).  The United States Court of Appeals for Veterans 
Claims has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.381 (effective after June 8, 1999).  Teeth noted 
as normal at entry will be service-connected if they were 
filled or extracted after 180 days or more of active service.  
Id.

Although the RO did not consider the amended regulation, 
since this case was certified for appeal prior to the 
effective date of the amended regulation, the Board concludes 
that there is no prejudice to the veteran in proceeding with 
his appeal since the regulatory change does not have any 
substantive effect regarding the veteran's entitlement to the 
claimed benefits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (the Board must consider whether the claimant is 
prejudiced when the Board addresses a question that has not 
been addressed by the RO; and the Board must set forth an 
adequate statement of reasons and bases for its decision).  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning the regulatory change.  Id.

In the present case, the veteran's service medical records 
include a dental examination report performed at the time of 
entry into service, dated in April 1966, which indicates that 
teeth #12, 14, 19 and 30 were missing, and that teeth #2, 3, 
4, 5, 15, 18 and 31 were abnormal.  In addition, tooth #4 was 
apparently extracted during service.  The "dental" portion 
of the veteran's separation examination report, dated in 
September 1968, is unmarked.  An accompanying report of 
medical history, dated in September 1968, shows that the 
veteran denied ever having severe tooth or gum trouble.  A 
dental examination, apparently performed in September 1968, 
indicates that tooth #4 was extracted during service, and 
that teeth #13 and 31 were abnormal.  The service medical 
records are negative for any evidence of service trauma 
leading to a dental condition.

In summary, as noted above, the veteran's service medical 
records appear to reflect that tooth #4 was extracted during 
military service, and that teeth #13 and 31 may have became 
carious (or otherwise became abnormal) during service.  In 
addition, a VA hospital report, dated in April 1988, 
indicates that the veteran's upper teeth were missing.  
However, as explained below, in the absence of evidence of 
service trauma associated with any tooth extraction, the mere 
fact that teeth may have been carious or extracted in service 
is not determinative to a claim for VA dental treatment.

The Board emphasizes that both the old and new regulations 
clearly provide that replaceable missing teeth and treatable 
carious teeth are not disabling conditions subject to 
compensation under VA laws, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
38 C.F.R. § 3.381(a) (1999) and 38 C.F.R. § 4.149 (in effect 
prior to June 8, 1999).  The Court has held that in order to 
be entitled to outpatient dental treatment, a veteran must 
first meet the criteria specified in one of the clauses of 38 
U.S.C.A. § 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161; 
Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 
(Fed.Cir. 1996).  Furthermore, the Court has indicated that 
if the evidence is insufficient to establish that the veteran 
is a member of one of the "classes" of eligibility for dental 
treatment, then the veteran has not submitted a well-grounded 
or "plausible" claim for entitlement to outpatient dental 
services, and the appeal must be denied.  Woodson, 8 Vet. 
App. at 355; see 38 U.S.C.A. § 1712(b)(1)(A)-(H); 38 C.F.R. § 
17.161.  

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those Classes are potentially applicable in this case, 
which are analyzed below.  According to Class I, those having 
a service-connected compensable dental disability or 
condition may be authorized dental treatment as necessary to 
maintain oral health and masticatory function.  However, loss 
of teeth can only be compensably service connected if such 
loss is "due to loss of substance of body of maxilla or 
mandible without loss of continuity."  See 38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9913 (1999); Woodson, 8 Vet. App. at 
354.  In the present case, the veteran has not presented a 
well-grounded claim for Class I eligibility because he may 
not establish compensable service connection for missing 
teeth, and he has neither claimed nor submitted evidence that 
he had teeth removed in service due to jaw damage.

According to Class II criteria, a veteran who has a service-
connected, noncompensable dental condition or disability may, 
under certain specified conditions, utilize outpatient dental 
services and treatment.  However, restrictions include one-
time treatment and timely application after service, usually 
within 90 to 180 days.  Those circumstances are not shown in 
this case.  

Finally, under Class II(a) criteria, dental treatment is 
provided for a service-connected noncompensable dental 
condition that resulted from combat wounds or other service 
trauma.  The veteran is not eligible under this category 
since he does not contend, nor does the evidence reflect, 
that he had teeth extracted in service due to service trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997) ("service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service).  In short, 
the veteran does not meet any of the criteria for outpatient 
dental treatment, and as such, the veteran's claim must fail 
as not well-grounded.  See Woodson, supra.  In addition, to 
the extent that the veteran is claiming that he has loss of 
teeth secondary to Agent Orange, none of the medical evidence 
in the record shows that the veteran has upper tooth loss 
that is related to his service, to include exposure to Agent 
Orange, it is axiomatic that entitlement to service 
connection cannot be established under Combee, supra.  
Accordingly, the veteran's claim for loss of upper teeth 
secondary to exposure to Agent Orange, or some other 
herbicide, during service must be denied as not well grounded

Finally, although the Board has considered C.H.'s statement, 
and although the veteran's statements represent evidence of 
continuity of symptomatology, such lay statements are not 
competent evidence showing that the veteran currently has 
chronic headaches, or that he has a lung disability, a 
nervous disability, or loss of upper teeth that is related to 
his service, to include as secondary to exposure to Agent 
Orange.  Under such circumstances, the claims are not well 
grounded.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Furthermore, lay persons untrained in the field of medicine 
are not competent to offer an opinion as to medical diagnosis 
or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which service connection may be granted.  

Since the record does not contain competent medical evidence 
that establishes that the veteran currently has chronic 
headaches, or that he has a lung disability, a nervous 
disability, or loss of upper teeth that are related to his 
service, to include as a result of exposure to Agent Orange, 
the Board finds that the veteran has not met his "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well grounded."  
38 U.S.C.A. § 5107(a).  Accordingly, entitlement to service 
connection for a lung disability, a nervous disability, loss 
of upper teeth and headaches is denied.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand these claims to the 
RO for consideration of the issue of whether the appellant's 
claims are well grounded would be pointless and, in light of 
the law cited above, would not result in determinations 
favorable to him.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 
(1992).  Further, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board views its discussion above, together with the 
statement of the case and other information provided by the 
RO, sufficient to inform the veteran of the elements 
necessary to complete his application, pursuant to 38 
U.S.C.A. § 5103(a).  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

Service connection for PTSD is denied.

Service connection for a lung disability, a nervous 
disability, loss of upper teeth and headaches is denied.


REMAND

The veteran argues that he has a skin disability secondary to 
exposure to Agent Orange.  As a preliminary matter, the Board 
notes that a May 1996 VA outpatient treatment report shows 
that the assessment was possible chloracne secondary to Agent 
Orange.  Accordingly, the Board finds that the veteran's 
claim of entitlement to service connection for a skin 
condition is plausible and capable of substantiation and is 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The veteran's service medical records include his personnel 
record (DA Form 20), which indicates that he served in 
Vietnam from June 4, 1967 to June 5, 1968, and that while in 
Vietnam he served as a cook with the 554th Maintenance 
Company (the DA Form 20 gives somewhat different dates for 
the veteran's Vietnam service, specifically, it indicates 
that he served in Vietnam from June 9, 1967 to May 28, 1968).

The veteran's service medical records include a separation 
examination report, dated in September 1968, which shows that 
the veteran's skin was clinically evaluated as normal.  In 
the accompanying report of medical history, the veteran 
denied having skin diseases.  The remainder of the veteran's 
service medical records are negative for any complaints, 
treatment or diagnosis of a skin condition.

Post-service medical records include a VA examination report, 
dated in July 1991, which contains diagnoses that include 
chronic skin condition, and which notes "consult dermatology 
VA St. Louis for definitive diagnosis" (it does not appear 
that such a consultation was ever performed).  In addition, a 
May 1996 VA outpatient treatment report contains an 
assessment of possible chloracne secondary to Agent Orange.

The Board is of the opinion that given the aforementioned 
diagnosis in the July 1991 VA examination report, which 
indicates that the veteran has a chronic skin condition, and 
the May 1996 VA outpatient treatment report, which indicates 
that there is a link between the veteran's exposure to Agent 
Orange and a skin condition, an examination is required in 
which the doctor reviews all records and addresses the 
question of whether the veteran currently has chloracne, and 
whether the veteran currently has any other chronic skin 
condition that is etiologically related to exposure to Agent 
Orange, or some other herbicide, during service.  See 
38 C.F.R. § 4.2 (1999); Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, the Board notes that in the event that 
the veteran is found to have a chronic skin disease other 
than those discussed in 38 C.F.R. §§ 3.307, 3.309(e), the RO 
may find it necessary to verify of the veteran's claims of 
exposure to herbicides.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

Therefore, this case is REMANDED for the following action:

1.  The veteran should be afforded a 
comprehensive VA dermatological 
examination to determine the nature, 
extent, and etiology of any current skin 
condition, including chloracne (or any 
other acneform disease consistent with 
chloracne).  If a chronic skin condition 
is found other than chloracne (or any 
other acneform disease consistent with 
chloracne), an opinion should be obtained 
as to whether it is at least as likely as 
not that such skin condition is related 
to the veteran's military service, 
including, but not limited to, exposure 
to the herbicide dioxin.  All indicated 
studies should be conducted, and the 
examination report should include a 
detailed account of all pathology found 
to be present.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with any examination.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth. 

2.  If the physician determines that the 
veteran has a skin condition other than 
chloracne (or any other acneform disease 
consistent with chloracne) which is 
related to exposure to herbicides, the RO 
should contact the U.S. Armed Service 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197, and 
request that they attempt to verify that 
the veteran was exposed to Agent Orange, 
or some other herbicide, during service.  
The RO's request should be accompanied by 
copies of his discharge (DD Form 214) and 
personnel record (DA 20) and a summary of 
the veteran's relevant contentions as to 
his exposure.

When the requested development has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded the 
applicable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.




		
	BRUCE KANNEE
Veterans Law Judge
	Board of Veterans' Appeals
	



 
- 22 -


- 1 -


